Case 2:19-cv-04088-BMS Document 1-17 Filed 09/06/19 Page 1 of 2




                  Exhibit 17
                     Case 2:19-cv-04088-BMS Document 1-17 Filed 09/06/19 Page 2 of 2

Broad Reach Capital OnShore
  Investor Statement For:

  Investor Id:                          1061-000051-10
  Month Beginning                         April 01, 2019
  Month Ended:                            April 30, 2019




  SureFire Capital
  8360 Bougainville
  Suite 201
  Montreal, QC H4P 2G1




                            Statement of Changes in Partner's Capital (Unaudited)

                                                                                Current Month        Year to Date
Beginning Capital                                                               46,598,676.84                0.00
Contributions                                                                            0.00      46,090,190.90
Withdrawals                                                                    (46,598,676.84)    (46,598,676.84)
Gain (Loss)                                                                              0.00         508,485.94
Ending Capital                                                                           0.00                0.00

                               These figures are subject to change based upon a year-end audit.
